Citation Nr: 0826122	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case file was subsequently 
transferred to the RO in North Little Rock, Arkansas.  

The RO scheduled the veteran for a Board hearing in April 
2007 and afforded him the applicable notice.  However, he 
failed to report for this hearing.  The case returns to the 
Board following a remand to the RO in May 2007.


FINDINGS OF FACT

1.  Hypertension was not manifest during service, was not 
identified for many years after service separation, and is 
unrelated to service. 

2.  Hypertension is unrelated to service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
service,  and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
hypertension, to include as secondary to his service-
connected diabetes mellitus.  As indicated under 38 C.F.R. § 
4.104, Diagnostic Code 7101, hypertension is defined as 
diastolic blood pressure predominantly 90 mm. or greater.  
Isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records does not reveal any 
treatment or findings relating to hypertension.  Although his 
July 1970 separation examination noted that his blood 
pressure was 128/90, his heart and vascular system were 
indicated to be within normal limits.  Moreover, a single 
diastolic pressure of 90 is not considered hypertension for 
VA purposes.

Although the record does not reflect precisely when the 
veteran was diagnosed with hypertension, in an October 2007 
VA examination he related to the examiner that he had been 
diagnosed in 1983, some 13 years after discharge.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, 
the veteran has not specifically endorsed a continuity of 
high blood pressure from the time of separation from service 
to the present time.  Rather, his primary contention is that 
his hypertension was caused by his diabetes mellitus.  

Moreover, as previously noted, a continuity of symptomatology 
has not been demonstrated by the post-service treatment 
record and the competent evidence does not causally relate 
the current hypertension to active service.  For these 
reasons, a grant of service connection on a direct basis is 
not warranted.

The Board will now address the veteran's claim of secondary 
service connection.  In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Further, additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, the evidence reflects a current 
diagnosis of hypertension.  Moreover, there is no dispute 
that the veteran is service-connected for diabetes mellitus.  
However, the competent evidence does not show that his 
hypertension is proximately due to or the result of his 
service-connected diabetes mellitus.  

The veteran was afforded a VA heart examination in October 
2007.  The examiner, after having reviewed the veteran's 
claim folder and extensive cardiac history, opined that it 
was at least as likely as not that his hypertension was 
either caused or aggravated by his service-connected diabetes 
mellitus.  

However, in a February 2008 clarification addendum to his 
examination report, the VA examiner retracted his previous 
opinion and concluded that there was no "plausible 
mechanism" linking hypertension to the development of 
diabetes mellitus or coronary artery disease.  The examiner 
stressed that the veteran developed hypertension in 1983, 
while the presumed onset of diabetes mellitus was not until 
2003.  

Because the September 2005 VA examiner's opinion was offered 
following a review of the claims folder and after an 
objective examination of the veteran, it is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  

The veteran asserts that his hypertension was caused by his 
diabetes.  In this regard, he is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
fact remains that there is no documentation of diabetes 
mellitus until 2003.  At the time of the VA examination, he 
self-reported that hypertension had its beginnings in 1983.  
Thus, his contentions that his diabetes preexisted the 
hypertension are not persuasive here.  

Further regarding the veteran's contentions regarding the 
etiology of his hypertension, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal 
disease, to include hypertension, is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the evidence does not demonstrate that the veteran's 
currently-diagnosed hypertension is causally related to 
active service or to his service-connected diabetes mellitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The RO also provided a follow-up VCAA letter in May 2007 
regarding the status of the claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service treatment records 
and VA treatment records.  Further, the veteran submitted 
additional records and several written statements.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in October 2007, with an addendum to that 
opinion issued in February 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


